Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dovrat (U.S. 7429223).
	Regarding claim 1, Dovrat discloses a game net for playing a game involving players hitting an object back-and-forth between them (Fig. 5, players on opposite side of frame hit ball back and forth), the game net comprising: a netting (Fig. 2B, netting 84B) supported above a ground surface, the netting having an opening (Fig. 2B, opening 50) formed completely therethrough so as to allow an object to pass through the opening when hit by one or more players located on opposite sides of the netting, the opening having a periphery (Fig. 2B, opening 50 has periphery edge to which connects 83 attach) and the netting surrounding the periphery of the opening (Fig. 2B, netting 84B surround opening 50)
claim 2, Dovrat discloses a border (see annotated figure below) attached to the netting and extending around the periphery of the opening, the border providing support to the netting around the opening.

    PNG
    media_image1.png
    263
    345
    media_image1.png
    Greyscale

	Regarding claim 4, Dovrat discloses a frame (Fig. 2B, 92a, 92b) supported on the ground surface and wherein the netting is attached to the frame for supporting the netting above the ground surface.
Regarding claim 5, Dovrat discloses the frame includes one or more vertical frame members (Fig. 2B, 92a, 92b), the vertical frame members extending in a generally vertically upward direction when the frame is disposed in an upright orientation on the ground surface.
Regarding claim 6, Dovrat discloses the netting (Fig. 2B, netting 84b attached to vertical frame member 92a, 92b) is attached to at least one of the one or more vertical frame members.
Regarding claim 7, Dovrat discloses one or more sleeves (Fig. 2B, sleeves 96) on the netting through which one or more vertical frame members of the frame are disposed for supporting the netting on the frame.
Regarding claim 8, Dovrat discloses the frame further includes one or more horizontal frame member (Fig. Fig. 2B, horizontal frame member at top and bottom connect vertical members 92a, 92b) extending between the vertical frame members.
claim 9, Dovrat discloses the opening is rectangular shaped (Fig. 2B, opening 50 is rectangular shaped)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dovrat (U.S. 749223) in view of Johnson (U.S. 8900074)
Regarding claim 3, Dovrat discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Dovrat does not disclose one or more elastic cords, wherein each elastic cord is attached at one end to the border and at the opposite end at a location that is outwardly spaced from the border along the netting.
Johnson discloses one or more elastic cords (Col. 11 Lns. 3-5, elastic ropes 154), wherein each elastic cord is attached at one end to the border and at the opposite end at a location that is outwardly spaced from the border along the netting.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the barrier with an aperture of Dovrat with the elastic cords, as taught by Johnson to provide Dovrat with the advantage of providing the feature of holding the border at the appropriate tension. 
claim 10, Dovrat discloses a game net for playing a game involving players hitting an object back-and-forth between them (Fig. 5, players on opposite side of frame hit ball back and forth), the game net comprising: 
a netting (Fig. 2B, netting 84B) supported above a ground surface, the netting having an opening (Fig. 2B, opening 50) formed completely therethrough so as to allow an object to pass through the opening when hit by one or more players located on opposite sides of the netting, the opening having aDocket Number: FUNS.USP002 Page 14 of 17periphery (Fig. 2B, opening 50 has periphery edge to which connects 83 attach) and the netting completely surrounding the periphery of the opening such that the opening is bounded on all sides by the netting; (Fig. 2B, netting 84B surround opening 50)
a border (see annotated figure below) attached to the netting and extending around the periphery of the opening, the border providing support to the netting around the opening; 

    PNG
    media_image1.png
    263
    345
    media_image1.png
    Greyscale

However, Dovrat does not disclose and one or more elastic cords, wherein each elastic cord is attached at one end to the border and at the opposite end at a location that is outwardly spaced from the border along the netting.
Johnson discloses one or more elastic cords (Col. 11 Lns. 3-5, elastic ropes 154), wherein each elastic cord is attached at one end to the border and at the opposite end at a location that is outwardly spaced from the border along the netting.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the barrier with an aperture of Dovrat with the elastic cords, as taught by Johnson to provide Dovrat with the advantage of providing the feature of holding the border at the appropriate tension. 
Regarding claim 11, Dovrat discloses the claimed invention substantially as claimed, as set forth above in claim 10.
Dovrat discloses a frame (Fig. 2B, 92a, 92b) supported on the ground surface and wherein the netting is attached to the frame for supporting the netting above the ground surface
Regarding claim 12, Dovrat discloses the claimed invention substantially as claimed, as set forth above in claim 11.
Dovrat discloses the frame includes one or more vertical frame members (Fig. 2B, 92a, 92b), the vertical frame members extending in a generally vertically upward direction when the frame is disposed in an upright orientation on the ground surface.
Regarding claim 13, Dovrat discloses the claimed invention substantially as claimed, as set forth above in claim 12.
Dovrat discloses the netting (Fig. 2B, netting 84b attached to vertical frame member 92a, 92b) is attached to at least one of the one or more vertical frame members.
Regarding claim 14, Dovrat discloses the claimed invention substantially as claimed, as set forth above in claim 13.
Dovrat discloses one or more sleeves (Fig. 2B, sleeves 96) on the netting through which one or more vertical frame members of the frame are disposed for supporting the netting on the frame.

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dovrat (U.S. 749223) in view of Svedberg (WO 2010108832)
Regarding claim 15, Dovrat discloses A game net for playing a game involving players hitting an object back-and-forth between them (Fig. 5, players on opposite side of frame hit ball back and forth), the game net comprising: 
having an opening formed completely therethrough (Fig. 2B, opening 50) so as to allow an object to pass through the opening when hit by one or more players located on opposite sides of the panel, the opening having a periphery (Fig. 2B, opening 50 has periphery edge to which connects 83 attach)  
However, Dovrat alone, does not disclose a panel supported above a ground surface and the panel completely surrounding the periphery of the opening such that the opening is bounded on all sides by the panel; 
a border on the panel and extending around the periphery of the opening; and the panel constructed of a transparent material to allow players disposed on opposite sides of the panel to see one another through the panel
Svedberg discloses a panel supported above a ground surface and the panel constructed of a transparent material (Pg. 9, Lns. 25-30, transparent plate) to allow players disposed on opposite sides of the panel to see one another through the panel
While Svedberg alone does not explicitly disclose and the panel completely surrounding the periphery of the opening such that the opening is bounded on all sides by the panel and a border on the panel and extending around the periphery of the opening, Svedberg discloses the panel structure as disclosed above, and when taken in combination with Dovrat, which discloses a dividing device with an aperture, one of ordinary skill would readily recognize the panels as disclosed by Svedberg as a matter 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the netting of the game net of Dovrat with the transparent panel as taught by Svedberg as a matter of design choice, as the inventive concept remains the same and provides the same function of providing a higher degree of difficulty to players.
Regarding claim 16, Dovrat discloses the claimed invention substantially as claimed, as set forth above in claim 15.
However, Dovrat does not disclose the panel is constructed of a rigid plastic material
While Svedberg does not explicitly disclose the panel is constructed of a rigid plastic material, Svedberg discloses transparent plate (Pg. 9 Lns. 25-30) and as stated above in claim 15, one of ordinary skill would readily recognize a transparent panel would be an obvious variant providing the same function and therefore would be a matter of design choice. To further support the position of design choice, it is noted that the instant application notes in Par. 34, 35, the panel is an alternative construction instead of netting but goes no further as to why the use of such a panel construction would be advantageous or critical to the inventive concept which appears to be to provide a game net having a higher degree of difficulty of directing an object through a net than what is provided by traditional game nets (instant application Par. 5). Therefore, it appears that the use of netting or a transparent panel of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the netting of the game net of Dovrat with the transparent panel as taught by Svedberg as a matter of design choice, as the inventive concept remains the same and provides the same function of providing a higher degree of difficulty to players and further It is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07
Regarding claim 17, Dovrat discloses the claimed invention substantially as claimed, as set forth above in claim 15.
However, Dovrat does not disclose the panel is constructed of a flexible plastic material
While Svedberg does not explicitly disclose the panel is constructed of a flexible plastic material, Svedberg discloses transparent plate (Pg. 9 Lns. 25-30) and as stated above in claim 15, one of ordinary skill would readily recognize a transparent panel would be an obvious variant providing the same function and therefore would be a matter of design choice. To further support the position of design choice, it is noted that the instant application notes in Par. 34, 35, the panel is an alternative construction instead of netting but goes no further as to why the use of such a panel construction would be advantageous or critical to the inventive concept which appears to be to provide a game net having a higher degree of difficulty of directing an object through a net than what is provided by traditional game nets (instant application Par. 5). Therefore, it appears that the use of netting or a transparent panel of rigid plastic would be equally as effective and therefore, the structure is regarded as a matter of design choice
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07
Regarding claim 18, Dovrat discloses the claimed invention substantially as claimed, as set forth above in claim 15.
However, Dovrat does not disclose the panel is comprised of a plurality of individual panels that are removably connected to form the panel
Svedberg discloses the panel is comprised of a plurality of individual panels (Fig. 1, individual panels 100, 101, 102 form panel that are removably connected to form the panel
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the netting of the game net of Dovrat with the transparent panel as taught by Svedberg as a matter of design choice, as the inventive concept remains the same and provides the same function of providing a higher degree of difficulty to players
Regarding claim 19, Dovrat discloses the claimed invention substantially as claimed, as set forth above in claim 18.
However, Dovrat does not disclose one or more of the plurality of individual panels is comprised of two or more hingedly connected sections that allow the individual panel to fold upon itself
Svedberg discloses one or more of the plurality of individual panels is comprised of two or more hingedly connected sections that allow the individual panel to fold upon itself (Pg. 12 Lns. 10-25, barrier is folded towards position using hinge elements)

Regarding claim 20, Dovrat discloses the claimed invention substantially as claimed, as set forth above in claim 15.
Dovrat discloses a frame (Fig. 2B, frame 92a, 92b)
However Dovrat does not disclose the panel removably attached to the frame to support the panel above the ground surface
Svedberg discloses the panel removably attached to the frame to support the panel above the ground surface (Fig. 1, panels are connected to frame 13-106, Pg. 1, temporary barrier would be understood to be removably attached)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the netting of the game net of Dovrat with the transparent panel as taught by Svedberg as a matter of design choice, as the inventive concept remains the same and provides the same function of providing a higher degree of difficulty to players
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/
/JOHN E SIMMS JR/               Primary Examiner, Art Unit 3711